Fiat ConiAM.
The plaintiff owned and constructed a water line and made provisions in such construction for taps to be made for the use of purchasers of lots in his subdivision. Moreover he constructed the line as he testified with the full knowledge that the city would run water through it and that it would charge for the water. There was evidence that the city had given one person permission to tap the line without the consent of plaintiff, and that the regular tapping fee was $65.00. The city denies that it has appropriated the property.
All phases of the case were submitted to the jury by the trial judge, and no error of law appears in the record.
Affirmed.